Citation Nr: 1618804	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  97-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to August 1971, from June 1973 to October 1973, and from April 1974 to April 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's petition to reopen his previously denied claim for service connection for a psychiatric condition in September 1996.

The Veteran appealed.  Following a remand for further development in June 1998, the Board granted the petition to reopen the claim in October 2002, and remanded the issue of entitlement to service connection for further development.  The Board issued additional remand orders for further development in June 2003 and September 2004, and requested a Veterans Health Administration (VHA) expert opinion, received in March 2006, before ultimately denying the Veteran's claim in a February 2008 decision.

The Veteran appealed the February 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  

In July 2011, the Court vacated the Board's February 2008 decision and remanded the case back to the Board. 

In July 2012, May 2013, August 2013, December 2013, and October 2015, the Board remanded the claim for additional development.  An April 2015 supplemental statement of the case has been issued, and the claim is once again before the Board. 

The Veteran testified at hearings before a Decision Review Officer (DRO) in April 1997, before a retired Veterans Law Judge (VLJ) in July 2005, and before the undersigned VLJ in July 2015.  These transcripts are associated with the claims file.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board apologies for the many delays in the full adjudication of this case. 


FINDING OF FACT

Service treatment records show treatment for an acquired psychiatric disability; treatment continued to be shown shortly after separation from service. 


CONCLUSION OF LAW

An acquired psychiatric disability was incurred in active service.  38 U.S.C.A.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Initially, the Board notes that a question has been raised as to whether or not the Veteran entered his third period of active duty service with an acquired psychiatric disability.  Service treatment records reflect that the Veteran denied psychiatric problems at his May 1974 entrance examination.  A physical examination at that time reflected a normal clinical psychiatric evaluation. 

As such, the Board finds that an acquired psychiatric disability was not noted at entry into service and the Veteran is therefore presumed to have been in a sound condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records reflect that the Veteran was treated in service for psychiatric issues.  Specifically, he was hospitalized in March 1975 (for psychiatric problems) and administratively discharged thereafter.   

Next, post-service evidence reflects continuing psychiatric problems.  Significantly, a letter from a psychiatry and clinical psychology medical practice to the VA confirmed that the Veteran had been a client at a hospital from 1975 through 1989; they specifically noted that paper records are not maintained beyond 10 years from the last date of service so they were unable to send records. 

The Board has reviewed multiple VA opinions and a VHA expert opinion.  In addition, the Board has review hundreds and hundreds of pages of medical records. 

The Board acknowledges that there are negative etiological opinions of record, nevertheless, the Board cannot ignore the fact that the Veteran was treated for psychiatric symptomatology in service, was separated from service shortly following this treatment during his third period of service, and was treated for psychiatric issues shortly following service.  He continues to be treated for these same issues.  

Therefore, while there is significant evidence against this claim, resolving all doubt in favor to the Veteran, and to avoid further litigation (in light of the findings in this case, the court litigation, and the delays, further medical opinions will provide highly limited evidence either in favor or against this claim - the Board must, at some point, provide finality), the Board finds that the evidence supports a nexus between the Veteran's current acquired psychiatric disability and his military service.  As all elements of service connection have been satisfied, service connection for an acquired psychiatric disability is granted.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.  § 3.303(d) (2015).  The nature and extent of the disorder is not before the Board at this time.  

ORDER

Service connection for an acquired psychiatric disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


